Citation Nr: 1527542	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the Veteran's VA pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision that denied an apportionment of the Veteran's VA pension.  In April 2015, the Appellant appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The Veteran did not appear at the hearing, but his representative was present.  Additional evidence received from the Appellant after the hearing was accompanied by a waiver of initial RO consideration.


FINDINGS OF FACT

1.  The Veteran was granted VA pension benefits in an April 2005 rating decision, effective in January 2005.

2.  The Appellant's initial claim for an apportionment of the Veteran's pension benefits on behalf of the Veteran's daughters T and M was dated in January 2010, and received in March 2010.  

3.  The Veteran's daughters T and M were born in March 1976 and June 1977, and did not become incapable of self-support prior to reaching the age of 18 years.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA pension benefits have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.57, 3.400, 3.458 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  However, the Board finds that VA is not required to provide the Appellant with that notice because entitlement to the benefit claimed cannot be established as a matter of law.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(3)(ii) (2014).  That extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004);  Valiao v. Principi, 17 Vet. App. 229 (2003).  As the pertinent facts in this case are undisputed, and the law is dispositive of the appeal, the Board finds that no further notice or development is required.  Mason v. Principi, 15 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102 (2014).  The evidence does not reflect that simultaneously contested claim procedures were followed in the notifications in this case; specifically, the Veteran does not appear to have been afforded notice of the proceedings.  However, because, as discussed below, the Appellant's claim fails as a matter of law, any deficiency in the notice provided to the Veteran is not prejudicial.  

Both parties appeared at a Travel Board hearing in June 2014.  When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103  (2014).  Here, the undersigned VLJ elicited information from the Appellant concerning her claim.  Based on the undisputed facts, the Appellant's claim fails as a matter of law, and any deficiency in the notice provided at the hearing is therefore not prejudicial.  

II.  Analysis

The Appellant claims an apportionment of the Veteran's VA compensation on behalf of the Veteran's daughters T and M.  She contends that the Veteran has not contributed sufficiently to their support.  She submitted copies of Court judgments and orders documenting the Veteran's significant child support arrearages.  

VA law provides that a veteran's pension benefits may be apportioned on behalf of his or her child under certain, specified circumstances.  38 U.S.C.A. § 5307 (West 2014).  As a threshold matter, status as the Veteran's "child" must be established.  The term child of the Veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18, a stepchild who acquired that status before the age of 18 years and who was a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who was under the age of 18; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA. 38 U.S.C.A. §§ 101(4)(A) , 104(a) (West 2002); 38 C.F.R. § 3.57 (2014).
§§ 3.57, 3.315(a), 3.356.  

Here, according to the Appellant, the child T was born in March 1976, and the child M was born in June 1977.  They reached the age of 18 in March 1994 and June 1995, respectively.  They reached the age of 23 in March 1999 and June 2000, respectively.  At her hearing, the Appellant testified that both daughters no longer live with her, and have children of their own.  She did not suggest that either daughter became permanently incapable of self-support by reason of physical or mental defect.  The Appellant's initial claim for an apportionment was received in March 2010, several years after the last potential date of eligibility for apportionment, based on status as a "child."  In this regard, VA benefits may not be apportioned until a claim for such is filed. 38 C.F.R. § 3.458(g); see also 38 C.F.R. § 3.400(e) (2014).  In other words, as of June 2000, neither T nor M qualified as a "child" for VA dependency purposes, but the effective date of an apportionment cannot be earlier than the claim, which was in 2010.  Because the daughters no longer qualified as dependents by that time, and were not shown to be helpless, an apportionment cannot be granted.  

Moreover, the evidence shows that the effective date of the Veteran's VA pension was in January 2005, and he received no VA monetary benefits before that date, which was also several years after the last date either daughter qualified as a dependent child for VA purposes.  Benefits can only be apportioned where the Veteran has been awarded monetary benefits; if the Veteran is not receiving a monetary benefit, there is no benefit to be apportioned.  In this regard, the Appellant's claim for apportionment is derived from the Veteran's entitlement to VA benefits; if he has not established entitlement to a VA benefit, there is no benefit to be apportioned.

It must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999). Specifically, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2014); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Veteran did not file a claim or begin receiving VA pension benefits until several years after both daughters ceased to qualify as dependent children for VA purposes.  It was not until several years after later that the Appellant filed a claim for pension benefits.  Either of these circumstances is an absolute bar to her entitlement to an apportionment of the Veteran's VA pension on behalf of her children, because they no longer qualified as children at the time entitlement to pension was established, or a claim for apportionment was received.  

The Appellant acknowledges that the two daughters are adults now, but she still feels that because the Veteran still has not paid over $18,000 in child support he owes her, that VA should pay her the money.  She has described the considerable hardships she endured while raising the children with no financial support from their father, the Veteran.  While the Board sympathizes with her circumstances, unfortunately, the law does not permit the grant of an apportionment in the circumstances described by the Appellant.  There is simply no basis in law for VA to provide a remedy.  VA benefits must be authorized by statute, regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA has no authority to apply the Veteran's current VA benefits to a non-federal debt which occurred before he established entitlement to VA pension benefits.  


In sum, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the Appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to an apportionment of the Veteran's VA pension benefits is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


